          Case 1:19-cv-07670-LAP Document 22
                                          21 Filed 01/04/21 Page 1 of 1



                                           Attorneys at Law
                         45 BROADWAY, SUITE 430, NEW YORK, NEW YORK 10006
                                TEL: (212) 248-7431 FAX: (212) 901-2107
                                 WWW.NYCEMPLOYMENTATTORNEY.COM
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY


January 4, 2021
                                                        Plaintiff's request for an
Via ECF                                                 adjournment is GRANTED. SO ORDERED.
Hon. Loretta A. Preska
Southern District of New York                                                        1/04/2021
500 Pearl Street, Room 2220
New York, New York 10007

               Re:     Eros Iuliano v. IPSoft Incorporated, et al.
                       Case No.: 1:19-cv-07670-LAP


Dear Judge Preska:

       We represent the Plaintiff in the above referenced matter against IPSoft Incorporated
(“IPSoft”) and John Heater, individually (“Heater”). We write Your Honor to respectfully request
an adjournment of the telephonic Settlement Conference presently scheduled for tomorrow,
January 5, 2021 at 2:00 p.m., and request its adjournment to another date that is agreeable to the
Court.

        We apologize for the short notice in submitting this request, but Plaintiff will not be able
to attend the Conference due to an emergency medical issue. Therefore, we respectfully request
that Your Honor adjourn the parties’ Conference. This is Plaintiff’s first request for an
adjournment of the Settlement Conference for this matter. Counsel for Defendants consents to
Plaintiff’s request.

       We appreciate the Court’s consideration in this regard.

Respectfully Submitted,

PHILLIPS & ASSOCIATES, PLLC

/s/ Silvia C. Stanciu, Esq.
Silvia C. Stanciu, Esq.

cc:    Raquel Lord, Kristine Feher, Attorneys for Defendants (Via ECF).
